Citation Nr: 0931566	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-24 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back condition, 
to include degenerative disc disease and herniated disc at 
L4-L5, with L5-S1 radiculopathy, and bilateral foraminal 
stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1976 to 
August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and December 2004 rating decisions 
of the RO in Milwaukee, Wisconsin, which denied service 
connection for a low back condition.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant 
with an examination in a service connection claim, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  The probative value of a medical 
opinion is derived from a factually accurate, fully 
articulated, and soundly reasoned opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

The Board notes that the appellant's service treatment 
records do contain reference to a number of back complaints.  
The appellant contends that his back problems are related to 
an inservice injury.  The appellant's service treatment 
records reflect complaints of back pain in January 1978 and 
July 1983.  In January 1978, the appellant reported to the 
medical clinic reporting back pain and shooting pain down his 
right leg after falling while playing basketball.  The 
appellant had pain radiating to the lateral knee with 
straight leg stretch at 45 degrees.  The pain was localized 
over the posterior superior iliac crest.  There was no muscle 
spasm and range of motion was not limited.  The appellant was 
treated with heat and rest.  A follow-up note indicates that 
the appellant continued to have pain.  He was diagnosed with 
musculoligamentous strain.  A July 1978 record shows that the 
appellant had further complaints of low back pain.  The 
appellant was diagnosed with muscle strain.  A March 1983 
periodic examination indicates that the appellant had no 
spinal abnormalities at that time.  The July 1983 record 
shows that the appellant appeared having injured his back the 
previous evening.  The appellant reported heavy lifting, 
apparently of a car.  The physical findings indicate 
tenderness in the upper thoracic area on both sides, without 
spinous process tenderness and full range of motion.  There 
were no noted abnormalities of the lower back.  

The appellant has a diagnosis of bilateral foraminal stenosis 
with mild disc degeneration at a March 2004 VA examination, 
and diagnoses of degenerative disc disease at L4-L5 with 
shallow chronic disc herniation with L5 nerve root 
compression, and left S1 and L5 radiculopathy, by MRI and 
EMG, at an April 2006 VA examination.  May and October 2003 
MRIs indicate normal bone in the spine, ruling out facet 
arthropathy.  The current disability is well-established.

A June 2004 treatment note by the appellant's treating 
physician discusses the appellant's claim for service 
connection.  The physician had previously declined to offer 
an opinion in support of the claim.  The note indicates that 
the appellant had brought a stack of records with him, and 
that the physician had changed her mind.  She indicates that 
she would offer the opinion, though no follow up appears in 
the record.  

The April 2006 VA examination report includes an opinion 
concluding that the appellant's back disabilities are not at 
least as likely as not related to service.  In particular, 
the examiner points to a July 2000 injury, due to lifting an 
air conditioner.  

Unfortunately, both of these opinions are inadequate.  The 
June 2004 treatment note does not contain a rationale the 
doctor's opinion or the reason for her changed opinion.  
Similarly, the Board can find no reference to a July 2000 
back injury.  Instead, there are references in the VA 
treatment records that his back pain began in 1998.  
Accordingly, the April 2006 opinion is without foundation in 
the record.  

Each medical opinion being inadequate on its own, and such 
evidence being necessary to decide this claim, the Board 
remands for another VA examination, to determine whether the 
appellant's current disability is related to service.  See 
McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for an 
appropriate VA examination to determine 
whether the appellant's back disorders, to 
include degenerative disc disease and 
herniated disc at L4-L5, with L5-S1 
radiculopathy, and bilateral foraminal 
stenosis, are as likely as not 
etiologically related to the inservice 
back pain complaints noted in 1978 and 
1983.  The entire claims folder and a copy 
of this REMAND must be made available to 
the physician.  All indicated studies 
should be conducted, and the results 
reviewed before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

